Name: Council Decision of 20 November 2000 extending and amending Decision 1999/730/CFSP concerning a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia
 Type: Decision
 Subject Matter: Asia and Oceania;  international security;  defence;  social affairs;  European construction
 Date Published: 2000-11-21

 Avis juridique important|32000D0724Council Decision of 20 November 2000 extending and amending Decision 1999/730/CFSP concerning a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia Official Journal L 292 , 21/11/2000 P. 0003 - 0004Council Decisionof 20 November 2000extending and amending Decision 1999/730/CFSP concerning a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia(2000/724/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 23(2) thereof,Having regard to Council Joint Action 1999/34/CFSP of 17 December 1998 on the European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons(1), and in particular Article 6 thereof,Whereas:(1) On 15 November 1999 the Council adopted Decision 1999/730/CFSP(2) concerning a European Union contribution to combating the accumulation and spread of small arms and light weapons in Cambodia, which aimed to implement Joint Action 1999/34/CFSP through the appointment of a project manager instructed to carry out the objectives specified in Article 1 of Decision 1999/730/CFSP.(2) These objectives could not be fulfilled by 15 November 2000, the date on which Decision 1999/730/CFSP expired.(3) It is important that the European Union's contribution should produce positive results which can be presented at the United Nations International Conference on the Illicit Trade in Small Arms and Light Weapons in all its Aspects. This Conference is due to take place in July and August 2001.(4) Decision 1999/730/CFSP should therefore be extended and amended,HAS DECIDED AS FOLLOWS:Article 1Decision 1999/730/CFSP shall be amended as follows:(a) in Article 3(1), the financial reference amount shall be replaced by EUR 1300000;(b) in Article 4, second paragraph the date of "15 November 2000" shall be replaced by "15 November 2001";(c) the Annex shall be replaced by the Annex to this Decision.Article 2This Decision shall take effect on 16 November 2000.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 20 November 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 9, 15.1.1999, p. 1.(2) OJ L 294, 16.11.1999, p. 5.ANNEXTERMS OF REFERENCE FOR THE PROJECT MANAGER1. For the purposes of Article 1(2), the Project Manager, with the support of relevant experts, will work closely with relevant government officials from the Council of Ministers, the Ministry of the Interior and other appropriate Ministries, in the development of appropriate laws and regulations. For these purposes, the Project Manager may organise training visits for relevant officials and will continue to supply the legal expertise necessary to enable the Government to draft legislation adopted by the Council of Ministers and submitted by it to the National Assembly.2. For the purposes of Article 1(2)(b), workshops or consultations involving relevant Cambodian authorities will be organised locally under the supervision of the Project Manager to raise awareness of requirements and international best practice related to record-keeping and management and security of weapons stocks and to developing policies, guidelines and practices in this area. To that end, the Project Manager may organise a pilot project through which to work out suitable courses of conduct. He will ensure that the relevant authorities are closely involved in defining and carrying through the project.3. For the purposes of Article 1(2)(c), the Project Manager will, with the support of relevant experts, assist the Government of Cambodia, the police and security forces and the National Council for Demobilisation in developing policies and procedures for identifying surplus arms and for the collection and destruction of them, in particular in the context of the initial demobilisation and reintegration programmes planned in two provinces in the year 2000, and monitor progress on these issues during the demobilisation process. The Project Manager will, if necessary, supervise and monitor implementation of "Arms versus development" pilot projects in Kracheh and Pursat. The Project Manager will, with support of relevant experts, assist the Cambodian Government, the police and security forces in destroying the arms which have been collected, by means of destruction ceremonies.4. For the purposes of Article 1(2)(d), financial aid will be allocated by the Project Manager to support activities by non-governmental organisations in Cambodia, including the coalition "Working Group for Weapons Reduction in Cambodia", such as awareness raising, information sharing and education and training programmes. These activities may take place in selected regions in Cambodia, as agreed between the Project Manager and the relevant organisations.5. The Project Manager shall ensure that appropriate procedures are established for effective monitoring and evaluation of activities. To this end he shall seek full cooperation from the Government of Cambodia and the police and security forces.